Citation Nr: 1133562	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-20 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the pendency of this appeal, jurisdiction of these claims was transferred to the RO in Atlanta, Georgia.

In a May 2010 decision, the Board found that new and material evidence had been received to reopen the last prior final denial of a service connection claim for PTSD in January 1997.  It also remanded this claim and the claims for service connection for a right and left shoulder disorder for further development.  

The United States Court of Appeals for Veterans Claims (the Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the claim for PTSD more generally to include other psychiatric conditions and theories of entitlement, as reflected on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required for the Veteran's claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Initially, the Board notes that the claims file contains two copies of VA Form 9, Substantive Appeal, both signed by the Veteran, and those two copies differ.  One VA Form 9, received by VA on June 11, 2009, but not included in the portion of the chronological file apparently associated with the claims file at the time of the May 2010 Board decision, indicates that the Veteran desired a Board hearing be held at the RO.  The other VA Form 9 was signed by the Veteran's service representative on June 18, 2009; that VA Form 9 is attached to a statement by the representative, and that statement and VA Form 9 were associated with the claims file at the time of the 2010 Board decision.  The representative checked the box indicating that the Veteran did not want a Board hearing.  

Subsequent submissions by the Veteran and his representative following the 2010 Board decision do not explain the discrepancy between the two substantive appeals.  The Board notes that, ordinarily, when an appeal is returned for clarification of a request for a hearing before the Board, no other issues are addressed.  However, as the Board has already issued one decision in this case since the VA Form 9 was issued, and that determination was essentially favorable to the Veteran, in that the Board determined that new and material evidence had been received to reopen a claim for service connection for PTSD, it may be that the issue the Veteran wished to testify about at a requested hearing has been resolved in his favor.  Thus, in this case, the Board finds that it is more favorable to the Veteran to address the additional considerations, discussed below, rather than to Remand the claim for clarification of the Veteran's wishes as to a VA Form 9 which was apparently submitted prior to a May 2010 Board decision but which was apparently placed in a temporary fold and not associated with the claims file until after the May 2010 Board decision was issued.  

Therefore, on remand the RO/AMC shall ask the Veteran to clarify whether he desires a Board hearing and, if he does, have the RO schedule the appropriate Travel Board or video conference Board hearing.  

The RO/AMC also shall obtain and associate with the claims file all outstanding VA and private medical records related to the Veteran's claimed shoulder and psychiatric disorders.  VA treatment records contain no post-service medical records beyond May 2007.  Therefore, any additional records from the Augusta VA Medical Center (VAMC) should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Considering the Veteran's claims for service connection for a right and left shoulder disorder, on remand the RO/AMC should review any clinical records obtained; should ascertain whether the Veteran has been diagnosed with, or treated for, a right or left shoulder disorder; then determine whether the Veteran should be scheduled for a VA examination or medical opinion in accordance with 38 U.S.C.A. § 5103A(d)(2) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Considering the Veteran's claim for an acquired psychiatric disorder, the Veteran contends that he has PTSD and depression due to service.  Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence that the claimed in-service stressful events actually occurred; and a link, as established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

In this case, service treatment records do not show any treatment for any psychiatric abnormality during service and service personnel records show that the Veteran served as an auto mechanic and supply specialist during service.  However, the Veteran claims that he had guard duty along the DMZ several times a week during his time stationed in Korea.  The Veteran's service personnel files show that he served in Korea from January 1962 to February 1963.  

The Veteran indicated that he experienced the following events as PTSD stressors: that he served on guard duty while in Korea, and that during this time a friend Tom Johnson (of the 12th Cavalry) was killed and that he began drinking during that time (see VA psychological assessment dated December 1996); that he was placed on guard duty about twice per week, and about three to four months into his tour his close friend had his throat cut while on guard duty, and this caused him to fear for his life (see VA medical treatment record dated April 1998); that he shot someone while on guard duty, and during his service in Korea he began drinking to deal with the stress (see VA medical treatment record dated September 2005); that a friend got his throat cut on the DMZ, that he had fired his weapon while on guard duty, and he had tried to "leave in a bag" (see the Veteran's stressor statement dated December 2007); that during his service it was unacceptable to complain of a mental disorder, and that he had tried to "leave Korea in a body bag, by drinking and falling asleep outside house in snow (November 1962)" (see the Veteran's December 2007 notice of disagreement (NOD)); and finally, he repeated the claim regarding the death of his friend (Tom Johnson) in another December 2007 statement.

The Board remanded this issue for additional development in its May 2010 decision, but the RO determined that the Veteran's alleged in-service stressors still remain unverified.  The U.S. Army Joint Services and Research Center (JSRRC) stated in a September 2010 document that it found that on October 1, 1962 one U.S. soldier was killed in the Korean DMZ and that on November 23, 1962, North Koreans killed one U.S. soldier and wounded another with grenades in an attack on Outpost Susan.  The JSRRC stated that it was unable to document the names or units of the soldiers involved in those incidents, and the RO has documented that a subsequent inquiry to determine if Tom Johnson had been killed in Korea in 1962 was not successful.

However, two months after the Board's earlier remand in this case, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, changed.  This amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred, if a stressor claimed by a Veteran is related to the Veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).

As noted above, the Veteran's claimed stressors included being "scared to death" while on guard duty in Korea (see VA mental health note dated in April 1998) and shooting someone while on guard duty in Korea in 1962 (see VA medical record dated in September 2005).

The Veteran's VA treatment records reflect that he has been diagnosed with PTSD, recurrent major depressive disorder, dementia, and anxiety.  However, the new PTSD regulations allow for service connection in instances of claimed fear of hostile military activities only where a PTSD diagnosis has been rendered by a VA or VA contracted psychiatrist or psychologist, and the claimed stressors are confirmed as being adequate to support the diagnosis.  To date, the Veteran has not been afforded a VA examination to assess his claimed PTSD.  As such, the Board finds that a remand is necessary so that a medical opinion can be obtained regarding whether the Veteran's in-service stressors are adequate to support a diagnosis of PTSD.

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board needs additional information in order to make a determination whether the Veteran's in-service stressors are adequate to support his current PTSD diagnosis.  As such, on remand, the Veteran shall be afforded a VA examination to determine whether his currently diagnosed PTSD is related to his claimed in-service stressors.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to clarify whether he desires a Board hearing and, if he does, the Veteran shall be scheduled for a Board hearing with a Veterans Law Judge at the RO, either a video conference hearing or a Travel Board hearing, whichever his preference, as soon as it may be feasible, for the issues on appeal.  

2.  The RO/AMC shall contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for any shoulder or psychiatric complaints and whose records are not found within the claims file.  Of particular interest are any outstanding records of evaluation and/or treatment from the Augusta VAMC, for the period from May 2007 to the present.  

If the Veteran identifies any relevant private records, and after the Veteran has signed the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

3.  After additional records have been associated with the claims folder, the RO/AMC shall: review any new clinical records obtained; ascertain whether the Veteran has been diagnosed with, or treated for, a right or left shoulder disorder; then determine whether the Veteran should be scheduled for a VA examination or medical opinion in accordance with 38 U.S.C.A. § 5103A(d)(2) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

4.  The RO/AMC also shall arrange for the Veteran to be examined to determine the etiology of any currently diagnosed psychiatric disorder, to include PTSD.  The claims folder shall be reviewed by the examiner and that review shall be indicated in the examination report.  All appropriate tests and studies shall be conducted.  The examiner shall address the following:

(a)  The examiner shall identify all current psychiatric diagnoses, to include PTSD.

(b)  The examiner shall specifically comment on whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran.  In so doing, the examiner shall specifically address if the Veteran's claimed stressor relates to the Veteran's fear of in-service hostile military or terrorist activity.  

The examiner should note that although it has not been formally verified that the Veteran's friend was killed in Korea, it is not impossible that Tom Johnson was killed, as the Veteran said, since the JSRRC report of September 2010 noted three casualties in the Korean DMZ in 1962, but none could be identified.  In any event, the examiner should note that service members were killed by the enemy while the Veteran was stationed at the DMZ.  The examiner should also note that the Veteran has repeatedly stated that he engaged in shooting at someone or towards some village while on guard duty in Korea.

(c)  The examiner shall opine as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed PTSD is related to the Veteran's military service.  In doing so, the examiner must acknowledge any reports of a continuity of psychiatric symptoms since service.

(d)  If, and only if, the examiner does not diagnose PTSD, the examiner shall explain why the Veteran does not meet the criteria for a diagnosis of PTSD.  The examiner shall then identify and diagnose any currently manifested psychiatric disorder, other than PTSD, and describe the manifestations of each diagnosed disorder.  The examiner should review the August 1995 VA mental examination and December 1996 VA psychological assessment of the Veteran in connection with this part of the examination.  For each such diagnosed psychiatric disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was incurred in or is a result of the Veteran's active duty service.

(e)  The rationale for all opinions expressed shall be provided in a legible report.  It is requested that the examiner consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

5.  Thereafter, the RO/AMC shall readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this Remand.  If the decision with respect to the claims remains adverse to the Veteran, he should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


